ITEMID: 001-109017
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: URUCI v. ALBANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Lech Garlicki;Nebojša Vučinić;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 1. The applicant, Mr Dashamir Uruçi, is an Albanian national who was born in 1948 and lives in Tirana. He is represented before the Court by Mr S. Puto, a lawyer practising in Tirana. The Albanian Government (“the Government”) were represented by their then Agents, Ms S. Meneri and Ms E. Hajro.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 5 June, 3 July and 14 October 2001 the applicant and his wife were the subject of articles in the daily newspaper “Rilindja Demokratike” (“the newspaper”).
4. On 29 October 2001 the applicant initiated criminal proceedings against B. K, the author of the press article which was published on 14 October 2001. On 4 July 2002 the proceedings were discontinued by a decision of the Tirana District Court (“the District Court”) pursuant to the Amnesty Act of 2002.
5. On 3 October 2002 the applicant lodged a civil action against the newspaper’s editorial board (redaksia e gazetës) represented by its editor-in-chief and sought non-pecuniary damage. On 21 January 2003 the Tirana District Court decided that the applicant’s personality and honour had been seriously tarnished by the press articles. It ordered the payment of 1,000,000 Albanian leks (approximately 7,000 euros at the time) to the applicant.
6. On an unspecified date Rilindja Demokratike sh.p.k. (“the company”), a limited liability company registered under Albanian law and which is the owner of the newspaper, filed an appeal. The appeal was signed by the newspaper’s editor-in-chief. The company argued, inter alia, that the editorial board did not constitute a legal entity and could not be a party to the said legal proceedings. Therefore, the court was under a duty to replace the defendant by summoning the company in its place, an act which was never carried out.
7. On 22 May 2003 the Tirana Court of Appeal (“the Court of Appeal”) upheld the District Court’s decision. It held that since the articles had been selected for publication by the editorial board, the latter was liable in its obligations towards third parties.
8. On 20 June 2003 the company appealed to the Supreme Court, relying on the same grounds of appeal as before the Court of Appeal. The appeal was signed by the newspaper’s editor-in-chief. On 23 April 2004 the Supreme Court declared the appeal inadmissible as it did not include any of the grounds of appeal prescribed by the Code of Civil Procedure (“CCP”).
9. On 11 July 2003 the District Court issued an execution writ in respect of the District Court’s decision of 21 January 2003. On the same day the bailiff notified the newspaper’s editorial board to comply with the judgment within ten days from its notification. The bailiff drew their attention to the mandatory enforcement of the judgment, should they fail to comply with the judgment voluntarily.
10. On 30 September 2003, following the failure of the editorial board to comply with the judgment, the bailiff ordered the attachment of the funds in the newspaper’s bank accounts. According to the information received by the banks involved, it was apparent that the newspaper’s editorial board had no bank accounts, except for one at the National Commercial Bank, which had virtually no available funds.
11. On 5 July 2004 the bailiff decided to discontinue the enforcement proceedings (pushojë ekzekutimin) on the ground that the newspaper’s editorial board had no assets.
12. The applicant contested the order and it would appear that he applied again to the bailiff. On 18 November 2004 and 21 April 2005, respectively, the bailiff ordered the seizure of funds in the newspaper’s editorial board’s bank accounts and served the order on the banks concerned in the territory of Albania.
13. The banks concerned reconfirmed that the newspaper’s editorial board did not hold any accounts. On 4 May 2005 the National Commercial Bank informed the bailiffs that there were no funds in the newspaper’s editorial board’s bank account.
14. On 1 November 2005 the applicant sent a letter to the Minister of Justice informing him of the continuous non-enforcement of the District Court’s judgment of 21 January 2003.
15. On 17 November 2005 the General Bailiff’s Directorate informed the applicant that their efforts in 2003 and 2005 had been unsuccessful owing to the lack of available funds in the newspaper’s editorial board’s bank account.
16. On an unspecified date it would appear that the applicant lodged a complaint with the Constitutional Court on account of the non-enforcement of a final court judgment.
17. On 14 December 2005 the Constitutional Court by way of an administrative letter informed the applicant that it had examined his request and had decided that the issues raised therein were outside its jurisdiction.
18. On 15 April 2009 the Government informed this Court of a District Court’s decision of 18 December 2007 which had declared invalid the writ of execution of 11 July 2003. The proceedings in question were brought by the newspaper’s company, following – it would appear – the attempted enforcement of the decision against the company. The applicant had been summoned to intervene as a third party to those proceedings. In its decision, which was given in absentia, the District Court stated that the writ could not be enforced against the newspaper’s company as it had never been a party to the domestic legal proceedings. The District Court further added that, since the newspaper’s editorial board was neither a legal entity nor a physical person, having regard to the development and application of the law as it stood at the material time in 2007, the writ of execution remained non-enforceable.
19. The Albanian Constitution, in so far as relevant, reads as follows:
“In the protection of his constitutional and legal rights, freedoms and interests, or in defending a criminal charge, everyone has the right to a fair and public hearing, within a reasonable time, by an independent and impartial court established by law.”
“The Constitutional Court shall determine: ... (f) complaints by individuals alleging a violation of their constitutional rights to a fair hearing, provided all legal remedies for the protection of those rights have been exhausted.”
20. Section 30 of the Constitutional Court Act stipulates the deadline for the submission of applications before that court. Individual applications for alleged violations of constitutional rights must be submitted no later than two years after the commission of the violation.
21. The same time-limit of two years applies in the event of the notification of a final judicial decision.
22. The Constitutional Court first accepted that the non-enforcement of a final court decision constituted a breach of an appellant’s right to a fair hearing in judgment no. 6/06 of 31 March 2006. Prior to that, the Constitutional Court used to dismiss such applications as falling outside its jurisdiction.
23. A detailed outline of the Constitutional Court’s case-law as regards the non-enforcement of final court decisions has been described in this Court’s judgment in Gjyli v. Albania, no. 32907/07, §§ 21-27, 29 September 2009.
24. Article 451/a of the CCP provides that a final court judgment is binding on the parties, their heirs, the court that adopted the judgment and other courts and institutions.
25. Article 458 of the CCP provides for the possibility of a party to seek leave to appeal out of time.
26. Article 510 of the CCP stipulates that a judgment can be enforced only on the basis of an execution title, which includes, inter alia, a final court judgment. Under Article 511 of the CCP, an execution title is executed at the request of the creditor. An execution writ is issued for this purpose. In the wording of Article 515 of the CCP, an execution writ is enforced by the bailiff at, inter alia, the request of the creditor. The bailiff invites the debtor to comply voluntarily with the execution writ in accordance with the time-limits laid down in Article 517 of the CCP. Should the debtor fail to comply with a voluntary enforcement within the prescribed time-limits, the bailiff proceeds with a mandatory enforcement in accordance with Article 519 of the CCP.
27. Under Article 527 the bailiff is empowered to seize the debtor’s loans as well as movable and immovable property to the extent necessary for the enforcement of monetary obligations. At the debtor’s request, seizure may also be imposed on another property if the bailiff considers that it satisfies the creditor’s needs pursuant to Article 528.
28. Under Article 610 of the CCP, the parties may complain to the court of an act or failure to act by the bailiff within five days of the said act or omission. There is a right of appeal against the court decision in accordance with Article 611 of the CCP. The appeal has no suspensive effect on the execution.
29. The bailiff may decide to discontinue execution in accordance with Article 616 of the CCP if: a) the debtor complies with the execution writ; b) the creditor renounces, in writing, his right to the enforcement; c) the execution writ is repealed; ç) the debtor’s civil action in accordance with Article 610 of the CCP has been accepted by a final court decision; d) the bailiffs alone or in cooperation with the creditor do not find any assets belonging to the debtor within 6 months from the start of the enforcement proceedings. The parties may challenge the bailiff’s decision to discontinue enforcement at the district court in accordance with Article 617 of the CCP.
